SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2012 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA S.A. Corporate Taxpayers’ ID (CNPJ/MF) No. 01.545.826/0001-07 NIRE 35.300.147.952 Publicly-Held Company MINUTES OF THE EXTRAORDINARY GENERAL SHAREHOLDERS’ MEETING HELD ON MAY 21, 2012 1. Date, Time and Place : On May 21, 2012, at 2:30 p.m., at the Company’s headquarters, located in the city of São Paulo, State of São Paulo, at Avenida das Nações Unidas, 8,501, 19 th floor. 2. Call Notice : The first call notice was published in the “Diário Oficial do Estado de São Paulo”, on April 11, 12 and 13, 2012, pages 85, 56 and 46, respectively, and in the “O Estado de São Paulo” newspaper, on April 11, 12 and 13, 2012, pages B5, B20 and B7, respectively . The second call notice was published in the “Diário Oficial do Estado de São Paulo”, on May 12, 15 and 16, 2012, pages 30, 21 and 32, respectively, and in the “O Estado de São Paulo” newspaper, on May 12, 15 and 16, 2012, pages B11, B7 and B10, respectively . 3. Attendance : Shareholders representing more than 50.44 % of the Company’s total and voting capital, as per the signatures in the Shareholders’ Attendance Book. Also present Mr. Alceu Duilio Calciolari, Chief Executive Officer, Mr. Odair Garcia Senra, Institutional Relations Officer and Mr. Olavo Fortes Campos Rodrigues Junior, member of Company’s Fiscal Council. 4. Presiding Board : Alceu Duilio Calciolari, President; and Renata de Carvalho Fidale, Secretary. 5. Agenda : (i) to amend Article 5 of the Company’s Bylaws in order to reflect capital increases approved by the Board of Directors, within the limit of the authorized capital of the Company, up to the date of the General Shareholders’ Meeting ; (ii) to amend the §1 st of Article 19 of the Company’s Bylaws in order to include the possibility of leaving vacant the seat of the Board of Directors in case of vacancy of the member ; (iii) to amend Articles 27, 30, 31, 32 and renumbering of the subsequent, in order to adapt the description of duties and powers of Officers into a new organizational structure of the Company, as suggested by the Board of Directors; (iv)to reform the Company’s Bylaws in order to adapt it to the minimum clauses disclosed by the Brazilian Stock Exchange ( BM&FBovespa S.A. – Bolsa de Valores, Mercadorias e Futuros ), under the terms of the new Regulation of Listing of the New Market ( Regulamento de Listagem do Novo Mercado ) ; and (v) to restate the Company’s Bylaws. 6. Resolutions : By shareholders present at the meeting, with the abstention of those legally impeded and with abstention and divergent votes casted in each case and received by the presiding board, the following resolutions have been taken: 6.1. To record that the Minutes related to these Meetings will be drawn-up in summary form and published without the signatures of the shareholders, as permitted by paragraphs 1 and 2 of Article 130 of Law No. 6,404/76. 6.2. To approve, by majority vote and with no restrictions, the amendment of Article 5 of the Company’s Bylaws, in order to reflect capital increases approved by the Board of Directors, within the limit of the authorized capital of the Company, up to the date of the General Shareholders’ Meeting, which shall have the following wording, without any alteration to its paragraphs: “Article 5. The capital of the Company is R$2,734,156,672.12, which is fully subscribed and paid-in, divided into 432,699,559 common shares, all registered, book-entry and without par value.” 6.3. To approve, by majority vote and with no restrictions, the amendment of §1st of Article 19 of the Company’s Bylaws, in order to include the possibility of leaving vacant the seat of the Board of Directors in case of vacancy of the member, which shall have the following wording, without any alteration to caput and other paragraphs: “Article 19. (…) §1. As set forth in Article 150 of Corporation Law, in case of vacancy of a sitting member of the board of directors, not resulting in composition lower than the majority of the offices of the body, in accordance with the number of incumbent directors resolved by shareholders’ general meeting, the remaining members of the board of directors, assisted by the Nominating and Corporate Governance Committee, shall (i)indicate one substitute, who shall remain in the office until the next general meeting to be held after that date, when a new board member shall be elected to finish the mandate; (ii) opt for leaving vacant the office of the vacating member, provided that the number of members set forth in the caput of this Article is complied with. An Independent Member, shall only be substituted by another Independent Member.” 6.4. To approve, by majority vote and with no restrictions, the amendment of Articles 27, 30, 31, 32 and renumbering of the subsequent, in order to adapt the description of duties and powers of Officers into a new organizational structure of the Company, as suggested by the Board of Directors, which shall have the following wording: “Article 27. The officers of the Company shall be appointed as chief executive officer (diretor presidente), investor relations officer (diretor de relações com investidores), chief executive financial officer (diretor executivo financeiro), chief executive of Gafisa (director executive de Gafisa) and the remaining chief executive operational officers (diretores executivos operacionais).
